Exhibit MANAGEMENT SERVICES AGREEMENT This Management Services Agreement (this “Agreement”) is made and entered into as of this day of March, 2008 (the “Effective Date”), by and among iBroadband, Inc., a Nevada corporation (“iBroadband”), iBroadband Networks, Inc., a Texas corporation (“iBN”), iBroadband of Texas, Inc., a Delaware corporation (“iBT”) and Rapid Link, Incorporated, a Delaware corporation (“Rapid Link”).iBroadband, iBN, iBT and Rapid Link are hereinafter sometimes each individually referred to as a “Party” and collectively as the “Parties”. WHEREAS, iBroadband is a holding company owning one hundred percent (100%) and ninety-eight percent (98%) of the outstanding shares of iBN and iBT, respectively; WHEREAS, iBN and iBT provide telecommunications services to customers in the State of Texas (the “Business”) and in the case of iBN such services are being provided pursuant to a Service Provider Certificate of Operating Authority issued by the TexasPublic Utility Commission (“Texas PUC”) to iBN (the “iBN SPCOA”); WHEREAS, Rapid Link or one of its wholly-owned subsidiaries is contemplating the purchase of substantially all of the assets of iBN and iBT in connection with a secured party sale under the Uniform Commercial Code to be conducted by the secured lenders to iBroadband, iBN and iBT (the “Secured Party Sale”); WHEREAS, Rapid Link or one of its wholly-owned subsidiaries is applying to the Texas PUC for a Service Provider Certificate of Operating Authority for itself (the “Buyer SPCOA”) in order to provide telecommunications services to iBN’s customers and is applying to the Federal Communications Commission (“FCC”) for approval of the assignment of the assets of iBN and iBT (the “FCC Approval”);and WHEREAS, Rapid Link desires to operate the Business during the Term (as hereafter defined) pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the above recitals and mutual promises and other good and adequate consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby covenant and agree as follows: 1.
